 
 
I 
108th CONGRESS
2d Session
H. R. 4438 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Emanuel (for himself, Mr. Evans, Mr. Edwards, Mr. Strickland, Mr. Peterson of Minnesota, Mr. Filner, Mr. Gutierrez, Mrs. McCarthy of New York, Mr. McGovern, Mr. Boswell, Mr. Sandlin, Mr. McDermott, Mr. Schiff, Mr. Ballance, and Mr. Rodriguez) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend from two years to five years the eligibility of veterans who served in recent hostilities for hospital care, medical services, and nursing home care for any illness. 
 
 
1.Short titleThis Act may be cited as the Discharged Combat Veterans Medical Care Extension Act.
2.Five-Year Eligibility of Veterans who Served in Recent Hostilities for Hospital Care, Medical Services, and Nursing Home Care for any Illness Section 1710(e)(3)(C) of title 38, United States Code, is amended by striking 2 years and inserting five years. 
 
